Citation Nr: 0302888	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  95-39 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
generalized anxiety disorder with depressive features, 
currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision of the RO that 
denied a rating in excess of 30 percent for the service-
connected anxiety disorder.  

In a November 1995 decision, the RO assigned a 50 percent 
rating for the service-connected anxiety disorder.  The 
veteran continues his appeal for a higher rating.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

The Board notes that the veteran initiated an appeal of a 
November 1999 RO decision that denied entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU).  The RO issued a Statement of 
the Case to him in May 2000, and his VA Form 9 was received 
in May 2001.  The RO informed the veteran, in a May 2002 
letter, that as his Substantive Appeal (i.e., VA Form 9) was 
not timely received by November 30, 2000, his claim for a 
TDIU was not on appeal.  The RO also notified the veteran of 
his appellate rights in regard to the timeliness matter, but 
the veteran has not appealed.  

It is also noted that, in statements received in May 2002 and 
July 2002, the veteran has raised issues of service 
connection for diabetes mellitus due to Agent Orange exposure 
and hepatitis C infection with end stage liver disease.  As 
these issues have not been adjudicated by the RO, they are 
referred there for further appropriate consideration.  



FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
with depressive features is shown to be productive of a level 
of disablement that more nearly approximates that of severe 
social and industrial impairment with demonstrated inability 
to obtain and retain employment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected generalized anxiety disorder with 
depressive features have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.132, 
including Diagnostic Code 9400 (1996).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from August 1967 to July 
1969.

In an October 1970 decision, the RO granted service 
connection and assigned a 30 percent rating for an anxiety 
disorder.  

In a June 1992 VA fee basis report, Dr. Juan Guillen stated 
that he had treated the veteran since 1991.  He indicated 
that the veteran's chief complaints were those of tension, 
restlessness, tiredness, insomnia, loss of memory, aggressive 
ideas, nightmares hearing voices, poor appetite and crying 
spells.  His diagnosis was that of schizoaffective disorder, 
for which he took medication.  

In July 1992, the RO received the veteran's claim for an 
increased rating for his service-connected anxiety disorder.  

On an August 1992 VA examination, it was noted that the 
veteran lived by himself.  He complained of experiencing 
nervousness and sleeplessness and stated that he felt sad and 
isolated.  

On examination, the veteran was noted to be alert and dressed 
appropriately; he looked sad and tearful.  Anxiety was also 
observed.  He was cooperative, and he expressed himself 
relevantly and coherently.  There was referential ideation 
that was difficult to relate, particularly sensations of 
people not liking him.  He was considered in contact with 
reality.  Suicidal ruminations were admitted but not really 
considered a risk.  There was no evidence of active 
hallucination.  He was oriented in three fields.  His memory 
and judgment were preserved.  There was diminished 
concentration.  He differentiated well between right and 
wrong.  

The diagnosis was that of generalized anxiety disorder with 
strong depressive features.  As for a Global Assessment of 
Functioning scale (GAF) score, it was noted that the 
veteran's highest level of active functioning in the past 
year was poor.  He was also considered competent to handle VA 
funds at present.  

A December 1992 letter from the Social Security 
Administration (SSA) shows that the veteran was awarded 
disability benefits effective that month.  

In a March 1994 decision, the RO denied a rating in excess of 
30 percent for the service-connected anxiety disorder.  

In a June 1994 psychiatric evaluation conducted by Dr. Juan 
Guillen, it was noted that the veteran presently lived alone, 
mostly wandering around the house or neighborhood.  He 
reportedly had no social contacts, group activities, or 
hobbies.  

On examination, the veteran was noted to have adequate 
personal hygiene.  He was anxious, tense, serious and 
worried, but was accessible and cooperative.  He had good eye 
contact.  His thought progress was of a normal tempo.  He 
expressed himself in an illogical, lucid, coherent, and 
relevant form, and was in fair contact with reality.  

There was no evidence of blocking, confabulation, or 
disorganization in his associations.  He had a depressive 
affect.  His thought content was centered mostly around his 
symptomatology.  He showed ideas of insufficiency, 
insecurity, isolation, aggressive behavior, poor impulse 
control, aggressive behavior, auditory hallucinations, and 
feelings of worthlessness.  He admitted suicidal ruminations 
on occasion (but such was not shown on examination).  

His short-term memory was adequate, but his remote memory was 
diminished.  He was oriented in person, place, and time.  His 
capacity for judgment was partially impaired.  The diagnosis 
was that of schizophrenia, undifferentiated, chronic, with 
PTSD features.  No GAF score was furnished.  Dr. Guillen 
commented that the veteran was unable to work, at that 
moment, due to the severity of his condition.  

A June 1994 interim summary by Dr. Guillen reflected that the 
veteran continued to feel the same, complaining of losing his 
wife and children due to his emotional condition.  He also 
complained of nervousness, sleeplessness, tension, 
restlessness, easy irritability, poor memory, isolation, loss 
of energy, nightmares of the war, hearing voices and seeing 
shadows and aggressive behavior.  It was recommended that the 
veteran should continue his psychiatric treatment.  It was 
noted that, at that time, the veteran was unable to engage in 
any remunerative activities.  The principal diagnosis was 
listed as being that of schizoaffective disorder.  

At a February 1995 hearing at the RO before a local Hearing 
Officer, the veteran testified that he stopped working due to 
a worsening psychiatric condition and that his award of 
Social Security disability benefit was based on his nervous 
condition.  He said that he usually did nothing but watch 
television and go for walks, and that he did not socialize.  
He said that he hallucinated and saw shadows, that he had 
nightmares, and that he easily turned aggressive.  

The veteran's companion testified that she had been living 
with the veteran for six years, that the veteran spent his 
time pacing around the house, had nightmares, had told her 
that he saw shadows and heard voices, became easily 
irritated, did not socialize nor have any friends, and 
exhibited aggressive behavior.  

At a March 1995 VA examination, the veteran's medical record 
was reviewed.  It was noted that the veteran lived with his 
wife.  He reported that he had retired from his job at the 
recommendation of his psychiatrist.  The veteran complained 
of having irritability and fear of losing control.  He 
referred to a very limited capacity to tolerate groups or 
gatherings of people due to uneasiness.  He said that his 
sleep was variable.  

On mental status examination, the veteran was alert and in 
full contact with reality.  He maintained good eye contact.  
His responses were relevant, coherent, and logical.  He 
showed no elements of a psychotic nature in his thought 
content.  He was observed to be tense and apprehensive.  

There was a very mild degree of referential thinking, but no 
delusions or hallucinations.  He described a tendency to 
become avoidant close relationships with others.  
Occasionally, he felt depressed.  There were no actual 
suicidal plans or overt homicidal thoughts.  

His affect was adequate to emotional content.  His mood was 
very tense and apprehensive, with some degree of depression.  
He was oriented in person, place, and time.  His memory was 
adequately preserved.  His intellectual capacities were 
maintained.  His judgment was fair.  His insight was 
superficial.  He was considered competent to handle VA funds.  

The diagnosis was that of generalized anxiety disorder with 
depressive features.  The GAF score was that of 60-61.  

The VA examiner commented that there were numerous 
inconsistencies in the June 1994 report of Dr. Guillen, in 
terms of the description of the veteran and the diagnosis.  
For example, the veteran at that time and currently was 
involved in a stable relationship with his "consensual 
wife," with whom he also lived.  Also, Dr. Guillen's 
description of the veteran as "illogical" contradicted his 
other findings.  Additionally, Dr. Guillen's diagnosis did 
not correspond with the description of the veteran's behavior 
and symptomatology.  

In April 1995, SSA records of the veteran were received, 
reflecting that the veteran's disability, diagnosed as 
schizoaffective disorder, began in June 1992.  

In a November 1995 decision, the RO assigned a 50 percent 
rating for the service-connected anxiety disorder, effective 
in July 1992.  

In a statement received in January 1996, the veteran asserted 
that his psychiatric condition was much more severe than 
reflected in the present rating.  He stated that he had been 
in receipt of Social Security benefits since 1992 on the 
basis of his psychiatric disorder.  He stated that he had to 
retire from his job due to his psychiatric disorder and was 
not able to work.  

A January 1996 interim summary of a psychiatric evaluation 
conducted by Dr. Juan Guillen indicates that the veteran had 
been in treatment with the doctor since 1991.  At present, he 
continued to have the same complaints of irritability, 
insomnia, poor memory, frequent nightmares, loss of weight, 
tension, disturbed feeling, anger, isolation, sadness, 
decreased concentration, auditory hallucinations and 
headaches.  He took medication and his prognosis was poor.  

It was recommended that the veteran should continue his 
psychiatric treatment for an indefinite time.  It was noted 
that, at that time, the veteran was unable to engage in any 
remunerative activities.  The principal diagnosis was that of 
schizoaffective disorder.  

The VA hospital records show that the veteran was 
hospitalized for 11 days in April 1996, due to severe 
insomnia, irritation and suicidal rumination.  He described 
auditory hallucinations and death wishes.  His depression was 
manifested by sad facial expression, watery eyes, ideas of 
worthlessness, hopelessness, death wishes and low self-
esteem.  

His affect was that of depression, and his mood was 
congruent.  He was well oriented as to time, place, and 
person.  His cognitive function was preserved.  He had poor 
judgment and some insight as to his illness.  He was noted to 
be unemployable.  His diagnoses were those of major 
depression with psychotic features and nicotine dependence.  
The GAF score was that of 70 (currently) and 50 (past).  

During his April 1996 hospitalization, a VA compensation 
examination was conducted.  The veteran reported that he had 
not worked since 1991.  He claimed to feel very restless and 
to have suicidal or homicidal ideas.  He complained that he 
felt quite down and really did not have plans.  

On examination, the veteran was noted to be alert and looked 
somewhat down on the effect of medication, but was in contact 
with reality and expressed himself freely and with relevance 
and coherence.  There was a referential idea, but there was 
really no suicidal or overt delusional material elicited.  
There was no evidence of being actively hallucinating at 
present.  He was oriented in the three spheres.  His memory 
was preserved, and he had a clear intellectual sense.  

Although the veteran mentioned homicidal and suicidal 
preoccupation, he was not considered to have an affect that 
corresponded to it, at least at present.  His judgment was 
preserved, and he differentiated well between right and 
wrong.  He was considered competent.  The diagnosis was that 
of generalized anxiety disorder with depressive features.  
His GAF was 51-60, and it was noted that he was presently 
hospitalized.  

At a June 1999 VA examination, the veteran reported that he 
was unable to work due to his medical condition.  He reported 
that his medical condition had progressively worsened and 
that it was affecting his nervous condition.  He complained 
of poor sleep due to all his worries.  

On examination, the veteran was clean, bearded, neatly 
dressed and groomed.  He was alert and oriented times three.  
His mood was guarded, slightly anxious, and depressed.  His 
affect was constricted.  His attention, concentration, and 
memory were good.  His speech was coherent.  He was not 
hallucinating, and was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  He was considered competent to handle VA funds.  
The diagnosis was that of generalized anxiety disorder with 
depressive features.  The GAF score was that of 65.  

On an August 1999 VA social and industrial field survey, the 
veteran reported that his main complaint involved his 
physical ailments, including hepatitis C and a back disorder, 
which made him feel depressed and worthless.  As to daily 
activities, he reported being idle and secluded at home and 
noted that he was not conversant with his neighbors.  He 
reported that he was unable to concentrate, even for reading 
a little.  

The veteran's wife indicated that the veteran was forgetful, 
irritable, insomniac, and at times talked nonsense.  She said 
that he believed that people were going to get inside the 
house and harm him.  Three neighbors indicated that the 
veteran did not converse with anyone and was secluded at home 
all the time.  They did not corroborate any abnormal 
behaviors.  

In October 1999, VA records dated from April 1997 to 
September 1999 were received, most of which reflect treatment 
for physical disabilities.  An August 1997 fee basis medical 
report indicates that the veteran felt tense, disturbed, 
anxious, angry, irritable, sleepless, depressed, sad, and 
isolated.  He also reported having a poor memory, loss of 
energy, and auditory hallucinations on occasion.  He took 
medication and his prognosis was poor.  His diagnosis was 
schizoaffective disorder.  A November 1997 outpatient record 
indicates that the veteran had depression.  

In an April 2000 psychiatric evaluation conducted by Dr. Juan 
Guillen, the veteran complained of feeling very anxious, 
desperate, sleepless, and angry.  He also complained of 
aggressive and explosive behavior, isolation, visual and 
auditory hallucinations, flashbacks of the war, insecurity, 
and depression due to all of his illnesses.  At present, he 
lived with his second wife.  He reported that he did not 
attend parties, church or meetings and had no social contacts 
or hobbies.  

On a mental status examination, the veteran was well dressed 
with regular personal hygiene.  He was anxious, tense, 
serious, and worried, but he was accessible and cooperative.  
He showed good eye contact.  His thought progress was of a 
normal tempo.  He expressed himself in an illogical, lucid, 
coherent, and relevant form, and was in fair contact with 
reality.  

There was no evidence of blocking, confabulation, or 
disorganization in his associations.  He had a depressive 
affect.  His thought content was centered mostly around his 
organic and emotional symptomatology.  He showed ideas of 
insufficiency, insecurity, isolation, aggressive behavior, 
poor impulse control, auditory hallucinations, and ideas of 
worthlessness and anhedonia.  He admitted suicidal 
ruminations on occasion (but such was not shown on 
examination).  His short-term memory was adequate, but his 
remote memory was diminished.  He was oriented in person, 
place and time.  

The diagnoses were those of major depression with psychotic 
features and rule out PTSD features.  The current GAF score 
was 35.  The doctor commented that the veteran's emotional 
condition had deteriorated due to all of his severe physical 
disabilities in recent years, and that maximum aid for the 
treatment of his organic conditions would improve his 
depressive state.  

In a July 2000 VA psychiatric evaluation, performed as a pre-
liver transplantation assessment, it was noted that the 
veteran was experiencing psychiatric symptoms indicating 
PTSD, which had been followed by a psychiatrist since 1991.  
It was noted that with medication the veteran had coped 
reasonably well with stressful events.  

At the time of the interview, the veteran was logical, alert, 
coherent and with intact cognitive function.  Also, he was 
not experiencing any symptoms of thought disorder or 
affective symptoms.  It was opined that the stress related to 
transplant surgery would be managed well by the veteran.  

In a January 2001 VA psychological evaluation, performed as 
part of a pre-transplant protocol, it was stated that, based 
on an interview and records, the diagnosis of PTSD was 
appropriate for the veteran.  The veteran described 
consistent PTSD symptomatology including avoidance behaviors, 
re-experiencing events, and increased arousal.  He reported 
that he had experienced auditory hallucinations related to 
PTSD.  

Overall, it was stated that he appeared to be managed well 
and remained relatively stable.  He felt that his psychiatric 
problems had contributed to his decreased activity and levels 
of engagement.  He had a strong tendency to stay home, where 
he reported feeling more comfortable.  

The results of testing noted no gross cognitive deficits.  
The veteran was oriented in all spheres.  His memory appeared 
intact and functional.  He was able to concentrate without 
difficulty.  It was concluded that the veteran was currently 
experiencing some increased periods of tiredness and 
confusion, apparently related to his liver disease.  

Overall, his PTSD appeared to be relatively well controlled 
with current intervention.  There was no evidence of active 
psychotic symptomatology or significant affective concerns.  
By history, he appeared to have good coping skills, and there 
appeared to be ample social support.  

The VA hospital records show that the veteran was admitted in 
March 2001 for flashbacks of Vietnam content, irritability, 
crying spells, hearing voices, feelings that people wanted to 
kill him and that he wanted to kill himself, and feelings of 
desperation.  

During his hospitalization, he was very sad all the time, 
referring to death wishes.  He then started to sleep better 
and became alert, active, coherent, and logical.  He denied 
suicidal ideas and hallucinations.  He was discharged after 
two weeks, in April 2001, with a diagnosis of PTSD in acute 
exacerbation.  The GAF score was that of 60 (current).  

In a March 2001 statement, the veteran claimed that service 
connection for post-traumatic stress disorder (PTSD) was 
warranted.  

At a September 2001 VA examination, the veteran's medical 
records and history were reviewed, with particular note being 
made of the diagnosis of PTSD on the veteran's last 
hospitalization.  

On examination, the veteran was clean, with a greenish skin 
color and a neatly trimmed beard.  He was adequately dressed 
and groomed.  He was alert and oriented times three.  His 
mood was depressed and anxious.  His affect was constricted.  
His attention and concentration were good.  His memory was 
fair.  His speech was clear and coherent.  He was not 
hallucinating.  There were no thoughts or perceptual 
disorders elicited.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  

The VA examiner concluded that the veteran did not meet the 
diagnostic criteria for PTSD.  He diagnosed the veteran with 
generalized anxiety disorder with depressive features.  The 
GAF score was that of 60.  The veteran was considered 
competent to handle VA funds.  

The examiner remarked that the veteran's current mental 
status was the same as that described during the April 1996 
hospitalization.  He stated that the veteran did not complain 
or describe any hallucinations, psychotic symptoms, or other 
symptomatology that was reported on private psychiatrist's 
documents.  

He also stated that the veteran's March 2001 hospitalization 
summary lacked the description of symptomatology of the DSM-
IV criteria for PTSD.  The examiner added that the veteran's 
depressive symptomatology was more evident and worse now due 
to his need for a liver transplant and its consequences.  

The VA outpatient records, dated from July 2000 to November 
2001, mostly show treatment for physical disabilities.  An 
August 2001 record indicates that the veteran had frequent 
anxiety episodes, was unable to sleep, and had difficulty 
interacting with others.  At present, he was anxious, 
depressed, and had low self-esteem.  He had a supportive 
wife.  

It was noted that his mental, as well as his physical, 
condition had deteriorated with worsening anxiety, 
irritability, and suicidal thoughts off and on.  The 
diagnoses were those of anxiety disorder and PTSD with 
depressive features.  The GAF score was that of 35.  The 
examiner opined that the veteran was not able to work.  

In a December 2001 decision, the RO denied service connection 
for PTSD.  The veteran was notified of the decision in 
January 2001 but did not appeal.  

In a March 2002 statement, a VA doctor indicated that the 
veteran had hepatitis C with end stage liver disease and was 
assigned to the liver transplant program in January 2001.  

The doctor indicated that, like most patients with end stage 
liver disease, the veteran had severe fatigue, weakness and 
episodic confusion, which left him unable to work and limited 
his ability to walk, drive, or manage other activities of 
daily living.  

The doctor stated that the veteran's symptoms had been 
completely disabling for the entire time he had known him and 
would remain so until and unless the veteran had a successful 
liver transplant.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in March 1994, November 1995, November 
1999, and December 2001), Statement of the Case (in February 
1995), Supplemental Statements of the Case (in December 1995, 
November 1999, and May 2002), and in a May 2002 letter to the 
veteran, the RO has notified him of the evidence needed to 
substantiate his claim.  The May 2002 letter also notified 
the veteran of what evidence he was responsible for obtaining 
and what evidence the VA would procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained examinations, 
to include those conducted in August 1992, March 1995, April 
1996, June 1999, April 2000, and September 2001, regarding 
the issue at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing, which was 
conducted before a local hearing officer at the RO in 
February 1995.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's service-connected generalized anxiety disorder 
with depressive features was initially evaluated under 38 
C.F.R. § 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996).  

Under these criteria, a 50 percent rating is warranted when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  (The 100 
percent psychiatric rating criteria provide three independent 
bases for such a rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).)  

On November 7, 1996, the rating criteria for generalized 
anxiety disorder with depressive features were revised and 
are now found in 38 C.F.R. § 4.130, Diagnostic Code 9400.  

Under the revised criteria, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

As the veteran's claim for an increased rating for 
generalized anxiety disorder with depressive features was 
pending when the VA regulations pertaining to rating 
psychiatric disabilities were revised, he is entitled to 
application of the version of the law which is more favorable 
to him, although the new criteria are only applicable to the 
period of time after their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.  

The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996); 38 C.F.R. § 4.126 (effective November 7, 1996).

A careful review of the record shows that the veteran's 
service-connected anxiety disorder with depressive features 
has been rated 50 percent effective since 1992.  He contends 
that his condition is more disabling than is reflected by the 
50 percent rating.  After consideration of all evidence of 
record, the Board concludes that the service-connected 
condition warrants the assignment of a 100 percent evaluation 
under the old rating criteria.  

The medical evidence shows that the veteran has been treated 
for an anxiety disorder since 1991 with Dr. Guillen, that he 
has been hospitalized twice at the VA, and that he has been 
examined on numerous occasions by VA.  He was hospitalized at 
the VA in April 1996 and from March to April 2001.  He 
underwent VA compensation examinations in August 1992, March 
1995, April 1996, June 1999, April 2000, and September 2001.  
Further, the VA conducted a social and industrial survey in 
August 1999 and performed psychiatric evaluations, for pre-
liver transplant protocol reasons, in July 2000 and January 
2001.  

On the March 1995 VA examination, the veteran's GAF score was 
60-61, representing symptoms in the mild to moderate range.  
At the time of the April 1996 VA hospitalization, the 
veteran's GAF score was 70, representing some mild symptoms 
or some difficulty in social and occupational functioning but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  During hospitalization, a 
compensation examination was conducted, and the veteran's GAF 
score was 51-60, representing moderate symptoms or moderate 
difficulty in social or occupational functioning.  On the 
June 1999 VA examination, the GAF score was 65, denoting mild 
symptoms.  

However, on an April 2000 VA fee basis examination (performed 
by Dr. Guillen), and on an August 2001 VA outpatient record, 
the veteran's GAF score was 35, representing some impairment 
in reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood.  On a September 2001 VA examination, he 
was given a GAF score of 60, for moderate symptoms.  

According to DSM- IV, GAF scores in the range of 51 to 60 (as 
denoted on most of the veteran's hospital records and 
examinations) reflect moderate impairment.  However, it is 
significant to note that an examiner's classification of the 
level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  

That is, the disability rating depends on evaluation of all 
the evidence.  The veteran's treating physician, Dr. Guillen, 
has given the veteran a GAF score of 35 on the April 2000 VA 
fee basis examination.  Moreover, a VA doctor also gave a GAF 
score of 35, in August 2001.  

It is also significant to note that the veteran's anxiety 
disorder was deemed by the SSA to be severe enough to prevent 
him from working.  While the veteran's award of SSA 
disability benefits in 1992 is not binding on the VA (see 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992)), it is 
nevertheless relevant in considering whether the veteran is 
employable.  

The award of SSA benefits was made based on a primary 
diagnosis of schizoaffective disorder.  While the veteran's 
current diagnosis is generalized anxiety disorder with 
depressive features, it is nonetheless telling that the SSA 
benefits were awarded based on the veteran's psychiatric 
impairment.  

Moreover, the veteran's treating doctor since 1991, Dr. 
Guillen, has remarked in evaluations that, due to the 
severity of the veteran's psychiatric condition, he was 
unable to work.  This was also the opinion of a VA doctor in 
August 2001.    

It is recognized that the veteran has significant physical 
disability, particularly his need for a liver transplant as a 
result of hepatitis.  Further, psychiatric evaluations in 
July 2000 and January 2001 indicate that, with medication, 
the veteran coped reasonably well with stressful events and 
his psychiatric condition was relatively well controlled.  

Nevertheless, the VA examiner in September 2001 remarked that 
the veteran's need for a liver transplant and its 
consequences actually made his depressive symptomatology more 
evident and worse.    

Considering the old rating criteria in light of the evidence 
discussed above, the veteran's overall disability picture is 
shown to more nearly approximate that of severe social and 
industrial impairment with a demonstrated inability to obtain 
or retain gainful employment.  

The veteran is not employed, evidently not only from severe 
physical disability but also from psychiatric impairment 
which has worsened due to physical disability.  

While the veteran's GAF score on many occasions reflected 
that his generalized anxiety disorder was no more than 
moderately disabling in terms of his overall occupational and 
social impairment, he was given GAF scores of 35 recently, on 
an examination report in April 2000 and outpatient record in 
August 2001.  

In this case, the Board will accord more weight to Dr. 
Guillen's findings of the veteran's unemployability due to 
psychiatric impairment, as opposed to the findings by other 
examiners, because Dr. Guillen has been treating the veteran 
on a regular basis since 1991.  

Further, the veteran and his wife testified in February 1995 
in regard to the manifestations of the veteran's anxiety 
disorder and its effect on the veteran's daily activity and 
family.  

These include the veteran's desire to remain at home and his 
lack of any type of social life or friends.  Also, the August 
1999 VA social and industrial field survey of the veteran and 
his neighbors reflect that he was secluded at home all the 
time.  This description meets the criteria of virtual 
isolation in the community.  

In sum, the evidence demonstrates that the service-connected 
generalized anxiety disorder with depressive features 
warrants the assignment of a 100 percent rating under the old 
criteria.  



ORDER

An increased rating to 100 percent for the service-connected 
generalized anxiety disorder with depressive features is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

